Curia.

The discharge was too late to admit of its being pleaded puis darrein continuance. This could no more be done than if judgment had been signed. In the latter case the uniform practice is to discharge upon motion. The case of Baker v. Judges of Ulster, in the 4th John. Rep. 191, is substantially this case. Here is nothing alleged against the discharge. Should the plaintiff object fraud, or other ground impeaching its validity, we might then open the cause, so far as to give him a chance to try this question, leaving the judgment, in the mean time, to stand as security.
Motion granted.(a)

 Vid. Palmer v. Hutchins, ante, 42.